DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims recite:
An automated transporting, storage and retrieval system, comprising: a control center; a picking spot and a delivery spot in a geographic area; an automated guided mobile unit wirelessly connected to the control center and adapted to move about the geographic area, wherein the automated guided mobile unit includes a processing unit and a memory unit coupled to the processing unit, the memory unit has coordinates of the geographic area stored therein; a plurality of storage and retrieval shelves deployed within the geographic area, wherein one of the plurality of storage and retrieval shelves is located on the picking spot containing a retrievable inventory item to be picked; wherein the control center is configured to: transmit a task command to the automated guided mobile unit by an radio frequency unit, and the task command includes the retrievable inventory item and the delivery spot where the retrieved inventory item is to be sent; wherein the automated guided mobile unit is configured to: reference the coordinate of the storage and retrieval shelf which the retrievable inventory item is contained with the task command received by interoperating with the memory unit; determine whether one of the storage and retrieval shelves is docked onto the automated guided mobile unit; in response to determining that the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit communicates with the control center and sends a packet thereto indicating that the automated guided mobile unit is in an idle mode and is to be receiving the task command, the automated guided mobile unit receives the task command and, according to the task command, approaches the storage and retrieval shelf located on the picking spot containing the retrievable inventory item, the one of the storage and retrieval shelves docked onto the automated guided mobile unit retrieves the retrievable inventory item, and the automated guided mobile unit delivers the retrievable inventory item to the delivery spot; in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
The most remarkable prior arts are Sils et al. (US 10336543), Edwards et al. (US 2020/0283229), Jarvis et al. (US 11180069), Skaaksrud et al. (US 10875174), and Buzan et al. (US 9802761).
Sils et al. is directed to systems and methods are provided for worksite automation. One example method includes receiving a work request indicative of at least one of a first item or one or more work request parameters, where the first item is one of a plurality of items stored in an item-storage environment, and where each item is associated with a co-located identifier device; in response to receipt of the work request: identifying the first item; determining a target location corresponding to the first item; selecting an unmanned aerial vehicle (UAV) from a plurality of encoder UAVs in the item-storage environment, where each encoder UAV includes an encoder device configured to encode data to the identifier devices associated with the plurality of items; and causing the selected UAV to: (a) travel to the target location, and (b) while hovering near to the location, encode particular identification data to the device associated with the first item.
Sil does not teach elements of: in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
Edwards et al. is directed to autonomously conveying totes from a storage system to a pickup/receiving area via smart container transport carts. The smart container conveyance cart aligns with the induction station on the storage system. The system utilizes actuators to move totes onto the cart from an induction station on the storage system or move totes off the cart into the induction station. Loading or unloading of totes are performed in accordance with priorities assigned based on cold-chain compliance temperature thresholds associated with the contents of the totes, weights of the totes, and destination of totes.
Edwards does not teach elements of: in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
Jarvis et al. is directed to A system and method for automated loading of delivery vehicles using automated guided vehicles is described. In an example implementation, a loading coordination engine may determine a delivery destination of a first item based on item data associated with the first item, assign the first item to a location in a delivery vehicle, and generate a task list including an instruction to an automated guided vehicle to position the first item in the delivery vehicle based on the assigned location in the delivery vehicle. In some instances, the automated guided vehicle may navigate to a loading area to retrieve the first item from the loading area, navigate to a point proximate to the assigned location in the delivery vehicle, and place the first item at the assigned location based on the task list.
Jarvis et al. does not teach elements of: in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
Skaaksrud et al. is directed to a modular autonomous bot apparatus assembly is described for transporting an item being shipped. The assembly includes a modular mobility base having propulsion, steering, sensors for collision avoidance, and suspension actuators; a modular auxiliary power module with a power source and cargo door; a modular cargo storage system with folding structural walls and a latching system; and a modular mobile autonomy module that covers the cargo storage system and provides human interaction interfaces, externals sensors, a wireless interface, and an autonomous controller with interfacing circuitry coupled to the human interaction interfaces and sensors on the mobile autonomy module. The assembly has a power and data transport bus that provides a communication and power conduit across the different modular components. A method for on-demand assembly of such a bot apparatus is further described with steps for authenticating the different modular components during assembly.
Skaaksrud et al. does not teach elements of: in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
Buzan et al. is directed to An autonomous rover including a frame having a first end and a second end longitudinally spaced from the first end and forming a payload bay, the payload bay being sized to support a pickface, a common active registration surface configured to engage the pickface, and a drive section connected to the common active registration surface, the drive section being configured to variably position the common active registration surface relative to at least one storage shelf of an automated storage and retrieval system to effect placement of the pickface on the storage shelf so that pickfaces are substantially continuously arranged along the at least one storage shelf with a predetermined storage spacing between the pickfaces.
Buzan et al. does not teach elements of: in response to determining that no storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and engages therewith: wherein each of the storage and retrieval shelves contains an empty space determining unit configured to determine the empty space capable of loading more inventory items; and in response to determining that none of the storage and retrieval shelf is docked onto the automated guided mobile unit, the automated guided mobile unit approaches the one of the storage and retrieval shelves and communicates therewith to acquire information of the empty space of the one of the storage and retrieval shelf, and in response to determining that the empty space thereof is lower than a predetermined threshold, the automated guided mobile unit travels to approach one another of the storage and retrieval shelf and engages therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662